Title: From Abigail Smith Adams to Richard Rush, 26 February 1816
From: Adams, Abigail Smith
To: Rush, Richard



Dear Sir
Quincy Febry 26 1816

It is a long time since we have received a Line from you at Quincy. I have been so very sick myself, as not to be able to write for several weeks; I am still confined to my chamber very feeble. during this period, I have been, more than once informed that you had been Named for a mission to Russia. While on the one hand, it would give me pleasure to learn that my son was succeeded by so respectable a successor, on the other, I should regret, that any one, whom I so highly respect should risk his Life, his health, and fortune, in so cold so dark and Dismal a climate, upon an Embassy so expensive—the narrow Sallery alluded by Congress to their foreign ministers, renders their situation abroad very unpleasent to them, and subjects them to the contempt of all classes, who judge of the importance of a Nation by the figure their Representatives make abroad.
Mr Adams is now subjected to the mortification of being obliged to take a small house in a Country Village, near the City, having no outfit provided for him since his mission to England, and having had it intimated to him, that there would not be any, he cannot take a house in the city, nor furnish one on his Sallery. he cannot receive, nor notice his own Country Men, who carry introductory Letters to him from all parts of the United States, with that hospitality which a public Minister ought to Sustain and be able to offer.
In a time of war, or in any great calamity which may threaten a country, I consider it the Duty of a good citizen, to Sacrifice property, and even Life, to save it upon this principle I have always acted. When called upon for a Seperation from those most Dear to me, which  wrung my heart with anguish and placed me, a Solitary Being in the world—for Sixteen years of my Life, and that at a period, when it may be supposed, Life is best enjoyed—I was deprived of the Support, the Comfort, and Society of Him whom I most Loved, and esteemed, in the World.
ask mrs Rush if she could be reconciled to such a Sacrifice? With the Tower of London before her Eyes?
But these are scenes, which have long since past, and live only in the memory of a few ancient individuals. they will soon sink into oblivion,while the rising generation reap the reward.
There is a Spanish proverb, if you are well Stand Still. but Ambition and enterprize forbid it—I see not any reason in a time of peace, for Sacrificing Time and tallents abroad which might be as usefully employed at home; and I have advised mr Adams to ask leave to return in the Spring, unless an outfit should be allowd him, he has three Sons to Educate, and it cannot certainly be his Duty, to expend upon his small private property as he already has done, to support his family with decency.
I have heard that when mr Adams expected a successor in mr Bayard, he wrote a Letter to the president stateing to him, how inadequate the Sallery was, for a mission to Russia, and how unable an American Minister was, to Support the Honour, and Dignity, of the Nation he represented.
This Letter was captured, and carried to Barmudars and there made a Subject of ridicule, of the Country and Government which would not support their foreign Ministers in Character, at a table of British officers. the gentleman who heard it, and from whose mouth I heard it, was an American, but not known to be so by the officers. Being acquainted with the Family he obtaind the Letter, with some others for us, and after the peace, he Brought them here:  that for the president was forwarded to him.
my trembling hand, & feeble Frame will only allow me to add, my best Regards to mrs Rush—and / an assurance of the continued / of them and Friendship of

Abigail Adams